19-05008-cag Doc#44 Filed 02/14/20 Entered 02/14/20 13:57:01 Main Document Pg 1 of 9




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: February 14, 2020.

                                                          ________________________________________
                                                                     CRAIG A. GARGOTTA
                                                             UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

  IN RE:                                          §    CASE NO. 18-50102-cag
                                                  §
  STEVEN JEFFREY CYR,                             §
                                                  §
  Debtor.                                         §    CHAPTER 7

  KEY EQUIPMENT FINANCE,                          §
                                                  §
  Plaintiff,                                      §
                                                  §    ADVERSARY NO. 19-05008-cag
  V.                                              §
                                                  §
  STEVEN JEFFREY CYR and                          §
  LEANN MARY CYR,                                 §
                                                  §
  Defendants.                                     §

     MEMORANDUM OPINION DENYING STEVEN JEFFREY CYR’S MOTION TO
   DISQUALIFY LESLIE LUTTRELL AS COUNSEL FOR KEY EQUIPMENT FINANCE
                              (ECF NO. 35)

            On December 31, 2019, Defendants filed Steven Jeffery Cyr’s Motion to Disqualify Leslie

  Luttrell as Counsel for Key Equipment Finance (ECF No. 35) (the “Motion to Disqualify”). On

  January 22, 2020, Plaintiff filed Key Equipment Finance’s Response to Cyr’s Motion to Disqualify
19-05008-cag Doc#44 Filed 02/14/20 Entered 02/14/20 13:57:01 Main Document Pg 2 of 9



  Leslie Luttrell as Counsel (ECF No. 37) (the “Response”). On January 28, 2020, the Court held a

  hearing on the Motion to Disqualify where both parties presented evidence and argument, and

  ultimately took the matter under advisement. After considering the parties’ pleadings, arguments,

  and evidence presented, the Court finds that the Motion to Disqualify should be DENIED without

  prejudice to refiling at a later date.

                                           JURISDICTION AND VENUE

          As an initial matter, the Court finds it has jurisdiction over this proceeding pursuant to 28

  U.S.C. §§ 157 and 1334. This matter is a core proceeding as defined under 28 U.S.C.

  § 157(b)(2)(J). Venue is proper under 28 U.S.C. § 1409(a). This matter is referred to the Court

  pursuant to the District’s Standing Order of Reference. The Court makes findings of fact and

  conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052.

                                                BACKGROUND

          On December 22, 2016—prior to the filing of the underlying bankruptcy case—Key

  Equipment Finance (“Key” or “Plaintiff”) obtained a summary judgment against Debtor and

  Debtor’s wholly owned entity, Orthopedic & Spine Institute, LLC (“OSI”). (ECF No. 35, at ¶ 7).

  The judgment was entered in Bexar County District Court, 166th Judicial District for the sum of

  $361,756.66, plus interest of $12,409.28 and attorneys’ fees in the amount of $35,558.00 (the

  “Judgment”). (Id.) On February 1, 2017, Key abstracted the Judgment under Document No.

  20170020137 and recorded at Book 18338, Page 474–75 of the Real Property Records of Bexar

  County, Texas. (Id. at ¶ 8). After the Judgment was abstracted, Key alleges Debtor began

  negotiating with Key in an effort to satisfy his obligations and the obligations of OSI. Debtor and

                                                     2
19-05008-cag Doc#44 Filed 02/14/20 Entered 02/14/20 13:57:01 Main Document Pg 3 of 9



  OSI employed counsel to negotiate an agreement to satisfy the Judgment. (Id. at ¶ 9). Debtor

  alleges that all negotiations between OSI, Debtor, and Key were conducted directly with Key’s

  counsel in this action—Leslie Luttrell. (Id.).

           On January 20, 2018, Debtor filed for bankruptcy in this Court (the “Main Bankruptcy”).

  (Case No. 18-50102, ECF No. 1). On February 25, 2019, Key filed an adversary complaint (ECF

  No. 1) (the “Original Complaint”) against Debtor and his wife Leann Mary Cyr (“Ms. Cyr”)

  (collectively “Defendants”). The Original Complaint contained four causes of action, including a

  claim under the Texas Uniform Fraudulent Transfer Act (“TUFTA Claim”), two causes of action

  under 11 U.S.C. § 523 1 (one cause under § 523(a)(2)(A) and one cause under § 523(a)(2)(B)), and
                             0F




  a cause of action under § 727 (“727 Claim”). On March 14, 2019, Key filed an Amended

  Complaint (ECF No. 6) (the “Amended Complaint”). On November 5, 2019, Key filed its Second

  Amended Complaint (ECF No. 25) (the “Second Amended Complaint”) which abandoned the

  TUFTA Claim and the 727 Claim. On November 19, 2019, Debtor filed a Motion for Judgment

  on the Pleadings under Fed. R. Civ. P. 12(c) (ECF No. 28) seeking dismissal of Key’s claim under

  § 523(a)(2)(A) (“12(c) Motion”).On December 10, 2019, Key filed a response to Debtor’s 12(c)

  Motion, in which it abandoned its first and original claim under § 523(a)(2)(A). (See ECF No. 29,

  at ¶ 1.02) (“the claim for relief asserted under §523(a)(2)(A) is abandoned”). As a result, Key’s

  only remaining claim in this adversary case is under § 523(a)(2)(B). Leslie Luttrell has served as

  Key’s counsel throughout the state court case, main bankruptcy case, and this adversary

  proceeding. Based on representations made during the hearing held January 28, 2020, Defendants


  1 References to “section” or “§” refer to Title 11, United States Code, unless expressly stated otherwise.
                                                            3
19-05008-cag Doc#44 Filed 02/14/20 Entered 02/14/20 13:57:01 Main Document Pg 4 of 9



  seek to disqualify Leslie Luttrell as counsel for Key in the adversary proceeding only. Defendants

  do not seek disqualification of Luttrell’s firm Luttrell + Carmody Law Group from either the

  adversary proceeding or Main Bankruptcy.

                                        PARTIES’ CONTENTIONS

          Defendants allege all representations made to Key in connection with the Judgment or

  resolution of the Judgment were provided or made directly to Key’s counsel—Leslie Luttrell.

  (ECF No. 35, at ¶ 1) Defendants further allege that neither Cyr, nor anyone acting on his behalf,

  had any interactions with the officers, directors, or other employees of Key or any other counsel

  or agent of Key. (Id., at ¶ 9). As such, Defendants allege that “for all intents and purposes related

  to the negotiation of the [Post Judgment Agreement], and settlement of Key’s claims generally,

  Ms. Luttrell was Key.” (Id., at ¶ 14). As such, Defendants claim that Luttrell is “a material and in

  fact, the only witness that Key can proffer . . . [and] As a result, Ms. Luttrell should be disqualified

  from acting as Key’s counsel in this case.” (Id., at ¶ 16).

          In response, Plaintiff alleges Defendants’ Motion to Disqualify fails due to Plaintiffs’

  failure to establish: (1) a genuine need for Luttrell’s testimony, (2) that Luttrell’s testimony goes

  to an essential fact in the case, and (3) that if Luttrell were called as a witness the dual roles as

  attorney and witness will cause Defendants actual prejudice. (ECF No. 37, at ¶¶ 1–2). Moreover,

  Key alleges that Defendants’ Motion to Disqualify is merely a “tactical weapon” and attempt to

  deprive Key of its right to its counsel of choice. (Id.)




                                                     4
19-05008-cag Doc#44 Filed 02/14/20 Entered 02/14/20 13:57:01 Main Document Pg 5 of 9



                                                       ARGUMENT

      A. Legal Standards For Assessing Motions To Disqualify

          Attorney disqualification is a harsh penalty not to be undertaken lightly. See FDIC v. U.S.

  Fire Ins. Co., 50 F.3d 1304, 1313 (5th Cir. 1995) (“Depriving a party of the right to be represented

  by the attorney of his or her choice is a penalty that must not be imposed without careful

  consideration.”). At the outset it is important to note that the burden of proof rests with the party

  seeking disqualification. In re Am. Airlines, Inc., 972 F.2d 605, 614 (5th Cir. 1992); see also In

  re Sanders, 153 S.W.3d 54, 57 (Tex. 2004); In re Sandoval, 308 S.W.3d 31, 34 (Tex. App.—San

  Antonio 2009, no pet.). Moreover, “[m]otions to disqualify are substantive motions affecting the

  rights of the parties and are determined by applying standards developed under federal law.” In re

  Dresser Indus., Inc., 972 F.2d 540, 543 (5th Cir. 1992). The Fifth Circuit considers four legal

  standards relevant to resolving motions to disqualify: (1) the Court's Local Rules; (2) the American

  Bar Association's Model Rules of Professional Conduct; (3) the ABA's Model Code of

  Professional Responsibility; and (4) the state rules of professional conduct. Horaist v. Doctor's

  Hosp. of Opelousas, 255 F.3d 261, 266 (5th Cir. 2001).

          In the Fifth Circuit, courts initially look to the applicable local rules when considering

  motions to disqualify. FDIC v. U.S. Fire Ins. Co., 50 F.3d at 1312. The Western District of Texas’s

  Local Rules adopt the Texas Disciplinary Rules of Professional Conduct (the “Texas Rules”) as

  the standard of professional conduct before Western District Courts. 2 Nevertheless, the Texas
                                                                                       1F




  2 The Western District of Texas Local Rules state:

          Members of the bar of this court and any attorney permitted to practice before this court must comply
          with the standards of professional conduct set out in the Texas Disciplinary Rules of Professional
                                                           5
19-05008-cag Doc#44 Filed 02/14/20 Entered 02/14/20 13:57:01 Main Document Pg 6 of 9



  Rules “are not the sole authority governing a motion to disqualify” in federal cases. In re Am.

  Airlines, Inc., 972 F.2d at 610. Because the Fifth Circuit also recognizes the American Bar

  Association Model Rules of Professional Conduct (the “ABA Model Rules”) as the national

  standard, this Court will apply relevant portions of both the ABA Model Rules and the Texas Rules

  in its analysis. In re ProEducation Int’l, Inc., 587 F.3d 296, 299 (5th Cir. 2009). Fortunately,

  ABA Model Rule 3.07 and Texas Rule 3.08 are similar in form and function. See Spencer v. BMW

  of N. Am., LLC, 5:14-CV-00869-DAE, 2015 WL 3936211, at *2 (W.D. Tex. June 26, 2015).

             i.    ABA Model Rule 3.7(a) and Texas Disciplinary Rule 3.8

          Model Rule 3.7(a) provides: “[a] lawyer shall not act as advocate at a trial in which the

  lawyer is likely to be a necessary witness . . . .” Model Rules of Prof’l Conduct r. 3.7(a) (Am.

  Bar Ass’n 2020) (emphasis added). Similarly, Texas Rule 3.08(a) provides: “[a] lawyer shall not

  accept or continue employment as an advocate before a tribunal in a contemplated or pending

  adjudicatory proceeding if the lawyer knows or believes that the lawyer is or may be a witness

  necessary to establish an essential fact on behalf of the lawyer's client . . . .” Tex. Disciplinary

  Rules Prof’l Conduct R. 3.08(a), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. G, app. A

  (West 2013) (emphasis added). Accordingly, the issue at hand is whether Plaintiffs met their




          Conduct, Texas Government Code, Title 2, Subtitle G, App. A, art. X, sec. 9 (Vernon) which are
          hereby adopted as the standards of professional conduct of this court. This specification is not
          exhaustive of the standards of professional conduct. For matters not covered by the Texas rules, the
          American Bar Association's Model Rules of Professional Conduct should be consulted.

  Standards of Professional Conduct, W.D. Tex. Local. R. AT-7(a).


                                                           6
19-05008-cag Doc#44 Filed 02/14/20 Entered 02/14/20 13:57:01 Main Document Pg 7 of 9



  burden to establish that Leslie Luttrell—Counsel for Key Equipment Finance—will be a necessary

  witness at trial.

            ii.   Qualifications For “Necessary Witnesses”

          When an attorney's testimony is merely cumulative or capable of corroboration by other

  witnesses, the attorney is not “likely to be a necessary witness” under Model Rule 3.7(a). See

  United States v. Starnes, 157 F. App’x 687, 694 (5th Cir. 2005) (holding the lead prosecutor was

  not a necessary witness because the prosecutor did not observe anything that was not observed by

  another agent). Moreover, the Fifth Circuit has held an attorney was not a necessary witness

  because all information was available from other sources. Horaist, 255 F.3d at 267.Conversely, a

  district court within the Western District held an attorney was a necessary witness when “there

  [was] no other party that [could] testify to such facts[.]” Spencer v. BMW of N. Am., LLC, 2015

  WL 3936211, at *3.

          State courts apply the Texas Rules similarly. Under Texas Rule 3.08(a), the movant must

  show the attorney’s testimony is “necessary to establish an essential fact on behalf of the [non-

  movant attorney’s] client,” and the movant must explain why “other sources revealed in the

  record”—such as the testimony of other witnesses or other pertinent records in evidence—are

  insufficient. Tex. Disciplinary Rules Prof’l Conduct R. 3.08(a); see also In re Sanders, 153

  S.W.3d at 57 (holding that the movant failed to establish that an attorney’s testimony was

  necessary to establish details in the husband’s employment schedule when the information was

  reflected in the record); In re Sandoval, 308 S.W.3d at 34 (explaining that because there were

  multiple witnesses at the signing of the agreement, the attorney’s testimony was not necessary to

                                                 7
19-05008-cag Doc#44 Filed 02/14/20 Entered 02/14/20 13:57:01 Main Document Pg 8 of 9



  establish the essential fact). Accordingly, when deciding whether disqualification is necessary, a

  court should determine whether other witnesses are available to testify to the information or

  whether the attorney is the sole source of material information. Warrilow v. Norrell, 791 S.W.2d

  515, 523 (Tex. App.—Corpus Christi 1989, writ denied).

     B. Defendants Failed To Meet Their Burden To Establish Luttrell Will Be A Necessary
        Witness At Trial.

         At the hearing, Defendants’ counsel elicited extensive testimony from Leslie Luttrell

  concerning information she might provide at trial—specifically information concerning the

  reasonableness of reliance on information provided to her client during the negotiation of the

  settlement agreement on the Judgment between Key, Debtor, and OSI. The Court finds Luttrell

  testified credibly, and that her testimony concerns information that is both material and necessary

  to Defendants’ defense. Nevertheless, Defendants failed to present any evidence that the

  information Luttrell provided about the reasonableness of reliance would be obtainable only

  through Luttrell’s testimony at trial. Moreover, Luttrell credibly testified that she was not Key’s

  decision maker nor sole witness through whom testimony regarding reasonableness of reliance

  could be established.

         Nevertheless, the Court does not accept Plaintiff’s argument that Defendants’ attempt to

  disqualify Luttrell is merely a “tactical weapon”, “dilatory trial tactic”, or frivolous. (see ECF No.

  37, at ¶¶ 1–2, 4.12). While the Main Bankruptcy was initiated January 20, 2018, the Original

  Complaint in this adversary proceeding was only filed February 25, 2019. Defendants’ Motion to

  Disqualify was filed within the same year, and prior to either party conducting discovery. Simply

  stated, Defendants’ motion is premature. Discovery will shed further light on whether Luttrell is
                                                    8
19-05008-cag Doc#44 Filed 02/14/20 Entered 02/14/20 13:57:01 Main Document Pg 9 of 9



  the sole witness capable of testifying to essential elements of Defendants’ defense. Fortunately,

  Luttrell rightly acknowledged at the hearing that if that is the case, the ABA Model Rules and

  Texas Rules place the onus on her to withdraw.

                                           CONCLUSION

         For the reasons stated herein, Steven Jeffery Cyr’s Motion to Disqualify Leslie Luttrell as

  Counsel for Key Equipment Finance (ECF No. 35) is DENIED without prejudice to refiling at a

  later date. An Order consistent with the Court’s Memorandum Opinion will be entered separately.

  All other relief is DENIED.

                                            ###




                                                   9
